Citation Nr: 0110902	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of hospitalization at Christian 
Northeast Hospital in St. Louis, Missouri, for the period 
from April 27, 1998 to May 3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 action of the 
Department of Veterans Affairs Medical Center, Jefferson 
Barracks Division (VAMC) in St. Louis, Missouri, which denied 
the veteran's claim for reimbursement or payment by VA of 
expenses incurred during unauthorized medical treatment at 
Christian Northeast Hospital in St. Louis, Missouri for the 
period from April 27, 1998 to May 3, 1998.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The veteran is seeking reimbursement for medical expenses 
incurred as a result of a period of hospitalization at 
Christian Northeast Hospital in St. Louis, Missouri for 
services rendered from April 27, 1998 to May 3, 1998. 

The veteran contends, in essence that he was admitted to the 
emergency room at the Johnny Cochran VA Medical Center (VAMC) 
for a heart condition on April 13, 1998, and that he was 
subsequently transferred to Christian Northeast Hospital in 
St. Louis, Missouri on April 27, 1998 where he underwent open 
heart surgery because VA facilities were unable to meet his 
medical needs.  The veteran is seeking reimbursement for 
hospitalization at Christian Northeast from April 27, 1998 to 
May 3, 1998.  In support of his contention, a medical report, 
submitted by Richard Y. Highbloom, M.D. dated in November 
1998, reflects that on April 27, 1998, he received a phone 
call from a physician at the John Cochran VAMC and was 
informed that the veteran was being referred to him by VA for 
a coronary artery bypass grafting.  Dr. Highbloom further 
related that he had not met the veteran prior to April 27, 
1998.  

A review of the claims file reflects that the case has been 
forwarded to the Board without the April 13, 1998 emergency 
room records from the John Cochran VAMC or hospitalization 
records from Christian Hospital Northeast in St. Louis, 
Missouri, dating from April 27, 1998 to May 3, 1998.  It is 
possible that the records discussed above are contained in a 
separate volume of the claims files or Medical Administrative 
Service (hereinafter MAS) file not currently before the 
Board.  Under Bell v. Derwinski, 2 Vet. App.611 (1992), VA is 
deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees, including VA 
physicians.  If these documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be a part of the record, then "such documents 
are, in contemplation of law, before the Secretary and the 
Board, and should be included in the record."  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  These records are essential to the veteran's 
claim and should be associated with the claims files prior to 
final appellate review.

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The veteran should be advised of 
information needed to assist in the 
adjudication of the claim for payment or 
reimbursement of medical expenses.  This 
sort of evidence includes any proof of 
prior authorization for the payment of 
his medical expenses at Christian 
Northeast Hospital for the period from 
April 27, 1998 to May 3, 1998, or, 
evidence reflecting that that VA 
facilities were not reasonably available 
at that time and that an attempt to use 
them beforehand or obtain prior VA 
authorization for the service required 
would have been unreasonable or 
impracticable.

2.  The VAMC should associate the 
clinical records relating to the 
veteran's admission at Christian Hospital 
Northeast for the period from April 27, 
1998 to May 3, 1998, and the medical 
reports and/or clinical records from the 
veteran's admission to the John Cochran 
VA Medical Center on April 13, 1998.  If 
these records can not be obtained from 
this search, a memorandum should be 
prepared and associated with the claims 
file documenting all steps taken in an 
effort to locate the above-referenced 
records.  If the records are not located, 
the appellant's assistance in obtaining 
copies of those records should be 
requested.

3.  Following completion of the above-
mentioned development, the claims file is 
to be provided to the Chief Medical 
Officer or his/her designee for opinion 
on the following questions:  (1) whether 
the services that were rendered at 
Christian Northeast Hospital from April 
27, 1998 to May 3, 1998 were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to the 
appellant's life or health; and, (2) 
whether VA facilities or other Federal 
facilities were feasibly available at 
that time and an attempt to use them 
beforehand or obtain prior VA 
authorization for the service required 
would have been reasonable, sound, wise, 
or practicable.  A complete rationale for 
this opinion should be provided.  

4.  After completion of the above-
referenced development, the RO should 
readjudicate the claim for entitlement to 
payment or reimbursement of medical 
expenses from unauthorized medical 
treatment rendered at Christian Hospital 
Northeast from April 27, 1998 to May 3, 
1998.  In so doing, the RO should 
consider all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




